                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


DANIEL JOSEPH RADCLIFF,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-0399

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant the Claimant’s request for remand (ECF No. 16), deny

the Defendant’s request to affirm the decision below (ECF No. 17), reverse the final decision of

the Commissioner, and remand this matter back to the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g) for further administrative proceedings in order to allow the

adjudicator to determine the appropriate residual functional capacity assessment for this Claimant.

Neither party has filed objections to the Magistrate Judge’s findings and recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS the Claimant’s request for remand (ECF No. 16), DENIES

the Defendant’s request to affirm the decision below (ECF No. 17), REVERSES the final decision

of the Commissioner, and REMANDS this matter back to the Commissioner pursuant to the fourth
sentence of 42 U.S.C. § 405(g) for further administrative proceedings in order to allow the

adjudicator to determine the appropriate residual functional capacity assessment for this Claimant.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                             ENTER:         December 18, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                               -2-
